        Case 1:17-cv-00152-RKE Document 113               Filed 01/09/20    Page 1 of 2



                                Slip Op. 20–5

               UNITED STATES COURT OF INTERNATIONAL TRADE
__________________________________________
                                           :
CHINA STEEL CORP.,                        :
                                           :
                  Plaintiff,               :
                                           : Before: Richard K. Eaton, Judge
            v.                             :
                                           : Court No. 17-00152
UNITED STATES,                             :
                                           :
                  Defendant,               :
                                           :
            and                            :
                                           :
ARCELORMITTAL USA LLC, NUCOR CORP., :
and SSAB ENTERPRISES LLC,                  :
                                           :
                  Defendant-Intervenors.  :
__________________________________________:

                                         JUDGMENT

       Before the court is the United States Department of Commerce’s (“Commerce”) remand

redetermination (“Remand Results”), ECF No. 110, issued pursuant to the court’s order in China

Steel Corp. v. United States, 43 CIT __, Slip Op. 19-106 (Aug. 13, 2019) (“China Steel”). No party

contests the Remand Results. See Letter from China Steel Corp., Response to Court’s Request for

Comments on Remand Results, ECF No. 112 (“China Steel Corporation does not intend to

comment on the final remand determination.”).

       In China Steel, the court directed Commerce to recalculate its difference-in-merchandise

(DIFMER) adjustment to normal value without using data that had been affected by Commerce’s

use of adverse inferences:

       Commerce shall compute the DIFMER adjustment to normal value using
       information from China Steel’s final COP2 cost database, without the application
       of an adverse inference, and may use facts available in filling in missing or
        Case 1:17-cv-00152-RKE Document 113                Filed 01/09/20   Page 2 of 2
Court No. 17-00152                                                                        Page 2


       replacing unverifiable necessary information.

China Steel, 43 CIT at __, Slip. Op. 19-106 at 42. Under protest, Commerce calculated a rate of

6.23 percent for Plaintiff, in compliance with the court’s order:

       Pursuant to the Court’s order, we calculated a weighted-average margin for China
       Steel without the use of AFA in the DIFMER test. Based on this approach, we
       calculated a dumping margin of 6.73 percent for China Steel.

Remand Results 10.

       Upon consideration of the Remand Results, the parties’ submissions, and the papers and

proceedings had herein, it is hereby

       ORDERED that the Remand Results are sustained.



                                                                         Richard K. Eaton
                                                                      Richard K. Eaton, Judge
Dated: January 9, 2020
       New York, New York
